                        IN THE UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF UTAH

JEFFERY RUSSELL FINLAYSON,
                                                     MEMORANDUM DECISION
                       Petitioner,                   & ORDER DENYING
                                                     HABEAS-CORPUS PETITION
v.

STATE OF UTAH,                                      Case No. 2:15-CV-818-DAK
                       Respondent.                  District Judge Dale A. Kimball



       Represented by counsel, Petitioner filed an amended habeas-corpus petition. 28 U.S.C.S.

§ 2254 (2019). (Doc. No. 50.) The State responded, urging denial. (Doc. No. 54.) Petitioner

replied to the response, (Doc. No. 66), and the State replied to Petitioner’s reply, (Doc. No. 72).

Having thoroughly reviewed the pleadings and all exhibits, the Court denies the petition.

                                       I. BACKGROUND

       A portion of the background is quoted from a Utah Supreme Court opinion:

                   Finlayson raped and sodomized his victim, whom he knew from
               school. State v. Finlayson, 956 P.2d 283, 286 (Utah Ct. App. 1998)
               (upholding convictions for rape and forcible sodomy). He was
               sentenced to concurrent terms of five years to life each for his rape
               and forcible sodomy convictions. Although he was initially
               convicted of aggravated kidnaping as well, that conviction was
               reversed on appeal. Id. at 295. [Utah Supreme Court] affirmed that
               reversal, State v. Finlayson, 2000 UT 10, ¶ 36 . . . . The trial court
               then resentenced Finlayson on the rape and forcible sodomy
               convictions. The sentences mirrored those initially imposed by the
               trial court. Finlayson appealed that resentencing to the court of
               appeals.
                   Before the court of appeals, Finlayson argued that the
               resentencing was improper because the trial court failed to resolve
               alleged discrepancies between the official version of the offense as
               listed in a presentence investigation report and the evidence at trial.
               In its disposition of Finlayson's appeal of the resentencing, the
               court of appeals noted the possibility that the trial court lacked
               jurisdiction to resentence Finlayson, but ultimately affirmed the
               action of the trial court because it held that Finlayson was not
               prejudiced by the failure to resolve any alleged discrepancies, and
               the "new" sentences were unchanged from those originally
               imposed.
                   Both parties petitioned . . . for a writ of certiorari.
                   ....
                   Because neither [the supreme court] nor the court of appeals
               ordered the trial court to resentence Finlayson on the affirmed
               counts--either expressly or impliedly--and there [was] no other
               provision of law requiring resentencing in this case, the trial court
               was without jurisdiction to resentence Finlayson. Accordingly, [the
               supreme court] reverse[d] the court of appeals and order[ed]
               vacation of the resentencing. The sentences originally imposed by
               the trial court [were] valid.

State v. Finlayson, 2004 UT 10, ¶¶ 2-4, 16.

       More background is drawn from the Utah Court of Appeals’s opinion on appeal from

denial of Petitioner’s state post-conviction petition:

               On January 27, 2005, Finlayson filed a pro se petition for post-
               conviction relief. Over the course of the next two years, Finlayson
               filed various motions related to his petition. In April 2006, the
               State filed a motion for summary judgment, to which Finlayson did
               not respond. In August 2006, Finlayson asked the district court to
               appoint counsel for him. In January 2007, pro bono counsel
               appeared on behalf of Finlayson. In February 2008, Finlayson's
               counsel obtained a court order to examine and copy the
               handwritten notes referred to by the victim during her trial
               testimony. Between February 2008 and June 2011, Finlayson and
               his counsel allegedly met occasionally to research the case, but
               during this time, counsel "did not file any materials with the Court,
               nor did he have any contact with counsel for the State." In August
               2008, Finlayson was paroled.
                   In June 2010, Finlayson was reincarcerated in connection with
               new charges arising from another incident. In September 2011, he
               was convicted on charges of aggravated kidnapping, aggravated
               assault, and damage to or interruption of a communication device,
               for which he was sentenced to six years to life in prison, up to five
               years in prison, and 180 days in jail, respectively. These sentences


                                                                                          2
               were to run concurrently with each other and with any other
               sentences Finlayson was already serving.
                   In late 2010, Finlayson's counsel allegedly obtained new
               evidence pertaining to the post-conviction petition but did not
               contact the State or file anything with the court. In June 2011,
               Finlayson sent a letter to the district court requesting an update on
               the status of his case, at which point he learned that the case file
               had been destroyed in February 2009. Nearly a year later, in May
               2012, Finlayson requested a status hearing on his case, which was
               held on June 1, 2012. Following the status hearing, the State
               moved to dismiss the case for failure to prosecute. Subsequently,
               Finlayson filed a motion to amend and an opposition to the State's
               2006 motion for summary judgment.
                   On November 9, 2012, the district court heard argument on all
               pending motions. In a memorandum decision issued January 10,
               2013, the court granted the State's motion to dismiss for failure to
               prosecute and denied the remaining motions as moot. Finlayson
               appeal[ed, asserting] that the district court abused its discretion by
               dismissing his petition for post-conviction relief for failure to
               prosecute.
                   [The court of appeals] determine[d] that the district court did
               not exceed its discretion by granting the State's motion to dismiss
               for failure to prosecute. The district court was not required to
               conduct an interests of justice analysis independent of its analysis
               of the Westinghouse factors, and it was not required to rule on
               other pending motions prior to ruling on the State's motion to
               dismiss. Furthermore, the district court appropriately analyzed
               the Westinghouse factors. Accordingly, [the court of appeals]
               affirm[ed].

Finlayson v. State, 2015 UT App 31, ¶¶ 2-6 (citing Westinghouse Elec. Supply Co. v. Paul W.

Larsen Contractor, Inc., 544 P.2d 876, 879 (Utah 1975)), cert. denied, 326 P.3d 1256.

                           A. Petitioner’s Counsel by Litigation Stage

Pre-trial                                             Robert Steele, public defender

Trial                                                 William Parsons

Direct appeal (Utah Ct. App.)                         Robert Heineman

Certiorari petition (Utah S. Ct.)                     Robert Heineman



                                                                                              3
Trial court resentencing                              Robert Heineman

Second direct appeal (Utah Ct. App.)                  Heather Johnson and Robert Heineman

Second certiorari petition (Utah S. Ct.)              Heather Johnson and Robert Heineman

State post-conviction application                     Brian Namba

Post-conviction appeal (Utah Ct. App.)                Landon Allred; pro se

Post-conviction certiorari petition (Utah S. Ct.)     pro se

                             B. Grounds Raised by Litigation Stage

Direct appeal - Finlayson, 956 P.2d at 283.

1. Aggravated kidnaping conviction must merge with rape and/or forcible sodomy convictions.

2. Trial court erroneously gave State more peremptory challenges than Petitioner received.

3. Trial court erred in excluding Petitioner’s expert witness testimony about Japanese culture.

4. Prosecutorial misconduct of three improper statements during closing argument: • a. that
Petitioner testified that he had shown the victim a gun; • b. that State had done genetic testing on
sperm taken from victim; • c. that Petitioner was honing his story.

5. Ineffective assistance of counsel because failed to: • a. raise merger issue; • b. object to
prosecutor’s closing statement; • c. obtain certified preliminary-hearing transcript; • d. obtain
Korean translator; • e. obtain Japanese language expert; • f. raise victim’s recent sexual
intercourse with another man.

6. Cumulative error.

Certiorari review on direct appeal - Finlayson, 2000 UT 10; (Doc. No. 66-1).

1. Merger issue (analyzed under ineffective assistance of counsel). 2. Jury-selection claim.

3. Exclusion of expert testimony on Japanese culture. 4. Prosecutorial misconduct as to improper

closing-argument comments. 5. Ineffective assistance of counsel: • a. merger issue; • b. not

objecting to prosecutor’s closing statement; • c. inadequately impeaching victim with past




                                                                                                    4
inconsistencies due to counsel not obtaining certified preliminary-hearing transcript. 6.

Cumulative error.

Second direct appeal – State v. Finlayson 2002 UT App 36.

1. Whether, during resentencing, Petitioner was prejudiced by trial court’s failure to resolve
inconsistencies between trial testimony and official version of offense in pre-sentence report?

2. Victim’s entire testimony at trial was improper hearsay (read from notes she prepared (Doc.
No. 54-9, at 6)).

Second certiorari petition - Finlayson, 2004 UT 10.

1. Did Utah Court of Appeals err in applying Utah statute and trial-court jurisdiction to
resentencing?

2. Victim’s entire testimony at trial was improper hearsay. (Doc. No. 54-9, at 6)).

State post-conviction application - Finlayson v. State, No. 050901691 (Utah 3d Dist. Ct. filed
Jan. 27, 2005) - issues listed below are only those similar to and relevant to current federal
habeas petition.

1. Ineffective assistance of trial counsel for failing to: • a. use victim’s statement to Detective
Chandler to impeach testimony inconsistencies and present proper arguments to overcome
prosecutor’s objections to impeachment; • b. present evidence of standing agreement between
State and public defender’s office (pre-trial counsel, Robert Steele) to allow use of uncertified
transcript and try to introduce uncertified transcript; • c. investigate facts, thus coming to trial
unprepared (i.e., did not seek DNA test, show lack of gun, and object to prosecutor’s
introduction of misleading evidence); • d. move to suppress items seized from Petitioner’s
apartment; • e. submit for decision motions in limine by pre-trial counsel; • f. lay proper
foundation for expert testimony about culture and language; • g. lay proper foundation for
rebuttal character witnesses, thus unable to use Japanese women to testify of consensual sex with
Petitioner to undercut victim’s testimony; • h. object to victim reading from notes.

2. Prosecutorial misconduct: a. State failed to disclose • all evidence obtained through boyfriend;
• November 1994 interview; • victim-witness coordinator did victim’s written script; • audio of
December 1994 Detective Chandler interview. b. During trial • objected to use of uncertified
transcript; • stated at sidebar, for jury to hear, that Petitioner was lying.

3. Ineffective assistance of appellate counsel because failed to: a. raise issues of trial-counsel
ineffective assistance when trial counsel failed to • lay proper foundation for expert on Japanese
culture and language; • recognize conflict of interest with Salt Lake Legal Defender Association;



                                                                                                   5
• obtain certified, unbiased Japanese interpreter; • ensure exclusion of evidence per motion to
suppress; • ensure availability of preliminary-hearing transcript to impeach victim at trial.
b. support motion for remand under Utah R. App. P. 23B with evidence.

Post-conviction appeal - Finlayson v. State, 2015 UT App 31.

“Finlayson asserts that the district court abused its discretion by dismissing his petition for post-

conviction relief for failure to prosecute.” Id. at ¶ 6.

Post-conviction certiorari petition - Finlayson v. State, 362 P.3d 1256 (table).

1. “Did [Utah] Court of Appeals err in ignoring Finlayson’s pro se claims?” (Doc. No. 54-32, at

17.) 2. “Did . . . Utah Court of Appeals err in issuing crucial legal conclusions [regarding pro se

claims] without providing any factual support, or foundation, for said conclusions?” (Id. at 26.)

                  II. GROUNDS RAISED IN CURRENT FEDERAL PETITION

1. Ineffective assistance of trial counsel because failed to:

         A. object to prosecutor’s closing-statement remarks that • Petitioner had gun; • State did

         DNA testing; • Petitioner had been honing story.1 [Exhausted; treated below on merits.]

         B. get certified preliminary hearing transcript to impeach victim trial testimony.

         [Exhausted; treated below on merits.]

         C. use victim’s statement to Detective Chandler to impeach inconsistencies in her trial

         testimony and present proper arguments to overcome prosecutor’s objections to

         impeachment questions. [Procedurally defaulted in state court, as discussed below.]




1
 In Reply to State’s Response to Amended Petition, for the first time, Petitioner cursorily mentions--i.e., provides
no analysis of--three other instance of prosecutorial misconduct during closing argument. These will not be treated
further.



                                                                                                                       6
D. present evidence of standing agreement between State and public defender’s office

(pre-trial counsel, Robert Steele) to allow use of uncertified transcript and try to introduce

uncertified transcript. [Procedurally defaulted in state court, as discussed below.]

E. investigate facts, thus coming to trial unprepared (i.e., did not seek DNA test, show

Petitioner did not have gun, and object to prosecutor’s introduction of misleading

evidence). [Withdrawn in Petitioner’s Reply to State’s Response to Amended Petition,

(Doc. No. 66, at 73). Not treated further in this Order.]

F. retain expert in Japanese language and culture. [Withdrawn in Petitioner’s Reply to

State’s Response to Amended Petition, (Doc. No. 66, at 73). Not treated further in this

Order.]

G. cross-examine victim as to sex with other man. [Exhausted; treated below on merits.]

H. move to suppress items seized from Petitioner’s apartment. [Procedurally defaulted in

state court, as discussed below.]

I. challenge aggravated kidnaping charge before trial. [Withdrawn in Petitioner’s Reply

to State’s Response to Amended Petition, (Doc. No. 66, at 81). Not treated further in this

Order.]

J. submit for decision motions in limine by pre-trial counsel. [Procedurally defaulted in

state court, as discussed below.]

K. lay proper foundation for expert testimony, thus losing chance to introduce

exculpatory evidence of culture and language. [Procedurally defaulted in state court, as

discussed below.]




                                                                                             7
       L. lay proper foundation for rebuttal character witnesses, thus unable to use Japanese

       women to testify of their consensual sex with Petitioner to undercut victim’s testimony.

       [Procedurally defaulted in state court, as discussed below.]

       M. object to victim reading from notes during testimony. [Procedurally defaulted in state

       court, as discussed below.]

       N. (avoid) cumulative effects. [Exhausted; treated below on merits.]

2. Prosecutorial misconduct:

       A. closing-argument remarks (e.g., Petitioner with gun and DNA test). [Unexhausted and

       procedurally defaulted on federal ground, as discussed below.]

       B. State failed to disclose • all evidence from boyfriend; • November 1994 interview; •

       victim-witness coordinator did written script for victim; • audio recording from

       December 1994 Detective Chandler interview; • information that victim was living with

       translator [Inexcusably procedurally defaulted in state court.]

       C. during trial • objected to use of uncertified transcript; • stating at sidebar, for jury to

       hear, that Petitioner was lying. [Inexcusably procedurally defaulted in state court.]

3. Ineffective assistance of appellate counsel because failed to:

       A. raise issues of trial-counsel ineffective assistance when trial counsel failed to • lay

       proper foundation for Japanese culture and language expert; • recognize conflict of

       interest with Salt Lake Legal Defender Association pre-trial counsel who did not get

       audiotape of December 1994 interview; • obtain certified Japanese interpreter; • ensure

       evidence exclusion per motion to suppress; • ensure availability of preliminary-hearing

       transcript to impeach victim.



                                                                                                        8
       B. support motion for remand under Utah R. App. P. 23B with evidence. [Inexcusably

       procedurally defaulted in state court.]

4. Cumulative error. [Exhausted; treated below on merits.]

                                          III. ANALYSIS

                                 A. Anticipatory Procedural Bar

       The Court first addresses Petitioner’s claim that Utah Court of Appeals applied the wrong

standard to reject his direct-appeal claim of prosecutorial misconduct in closing argument. The

prosecutor made three improper comments to which defense counsel did not object. Petitioner

appealed using a plain-error argument based on state law. (Doc. No. 11-14, at 40-45.) In denying

the argument, the court of appeals followed a state-law analysis. Finlayson, 956 P.2d at 292-93.

       Now, on federal habeas review, Petitioner recasts his argument as due-process denial

under the Federal Constitution. (Doc. No. 66, at 97-99.) However, Petitioner had not fairly

presented the constitutional claim to the Utah Court of Appeals as he must to exhaust his claim.

Prendergast v. Clements, 699 F.3d 1182, 1184 (10th Cir. 2012) (stating claims must be presented

to state courts in manner sufficient to put courts on notice of federal constitutional claim); see

also O’Sullivan v. Boerckel, 526 U.S. 838, 845 (1999) (“[S]tate prisoners must give the state

courts one full opportunity to resolve any constitutional issues by invoking one complete round

of the State’s established appellate review process.”); Duncan v. Henry, 513 U.S. 364, 365-66

(1995) (per curiam) (“If state courts are to be given the opportunity to correct alleged violations

of prisoners’ federal rights, they must surely be alerted to the fact that the prisoners are asserting

claims under the United States Constitution.”).




                                                                                                         9
       “Anticipatory procedural bar occurs when the federal courts apply procedural bar to an

unexhausted claim that would be procedurally barred under state law if the petitioner returned to

state court to exhaust it.” Moore v. Schoeman, 288 F.3d 1231, 1233, n.3 (10th Cir. 2002)

(quotations omitted). This applies here. By statute, issues that could have been, but were not,

raised on appeal are foreclosed from further treatment in Utah courts. Utah Code Ann. § 78B-9-

106(c) (2019). This claim is thus procedurally defaulted for federal habeas purposes. See Davis

v. Schnurr, No. 19-3123, 2019 WL 3937358, *3 (10th Cir. Aug. 20, 2019) (unpublished).

       Responding to the procedural bar, Petitioner (cursorily) argues that his appellate counsel

was ineffective for failing to brief this issue as a constitutional claim, thus providing cause to

excuse his default. (Doc. No. 66, at 98.) “But an ineffective assistance of counsel claim must

itself be exhausted before it can provide ‘cause’ to excuse procedural default.” Davis, 2019 WL

3937358, at *3 (citing Edwards v. Carpenter, 529 U.S. 446, 451 (2000); Murray v. Carrier, 477

U.S. 478, 489 (1986)). Petitioner has not separately raised the issue of ineffective assistance of

appellate counsel for failing to challenge the prosecutor’s comments under the Federal

Constitution. See id. Petitioner’s “ineffective-assistance argument is therefore itself procedurally

defaulted and cannot provide ‘cause’ to excuse his default.” Id.

       In sum, Petitioner’s prosecutorial-misconduct claim based on the Federal Constitution

about inappropriate comments in closing argument is procedurally defaulted. And he points to no

valid cause to excuse the default. This claim is thus denied and will not be considered further.

                                       B. Procedural Default

               Federal habeas courts reviewing the constitutionality of a state
               prisoner’s conviction and sentence are guided by rules designed to
               ensure that state-court judgments are accorded the finality and
               respect necessary to preserve the integrity of legal proceedings


                                                                                                     10
               within our system of federalism. These rules include the doctrine
               of procedural default, under which a federal court will not review
               the merits of claims, including constitutional claims, that a state
               court declined to hear because the prisoner failed to abide by a
               state procedural rule. See, e.g., Coleman v. Thompson, 501 U.S.
               722, 747-748 (1991); Wainwright v. Sykes, 433 U.S. 72, 84-85
               (1977). A state court’s invocation of a procedural rule to deny a
               prisoner’s claims precludes federal review of the claims if, among
               other requisites, the state procedural rule is a nonfederal ground
               adequate to support the judgment and the rule is firmly established
               and consistently followed. See, e.g., Walker v. Martin, 562 U.S.
               307, 316 (2011); Beard v. Kindler, 558 U.S. 53, 60-61 (2009). The
               doctrine barring procedurally defaulted claims from being heard is
               not without exceptions. A prisoner may obtain federal review of a
               defaulted claim by showing cause for the default and prejudice
               from a violation of federal law. See Coleman, 501 U.S. at 750.

Martinez, 566 U.S. at 9-10.

       Under Coleman, “an attorney’s errors in a postconviction proceeding do not qualify as

cause for a default.” Id. at 8 (citing Coleman, 501 U.S. at 754-55). However, Martinez

recognized “a narrow exception: Inadequate assistance of counsel at initial-review collateral

proceedings may establish cause for a prisoner’s procedural default of a claim of ineffective

assistance of counsel at trial.” Id. at 9. In Trevino v. Thaler, Martinez was “expanded” to apply to

“any state ‘where the procedural framework, by reason of its design and operation, makes it

highly unlikely in a typical case that a defendant will have a meaningful opportunity to raise a

claim of ineffective assistance of counsel on direct appeal.’” Lafferty v. Crowther, No. 2:07-CV-

322, 2016 U.S. Dist. LEXIS 138845, at *3 (D. Utah Oct. 5, 2016) (citing Trevino v. Thaler, 569

U.S. 413, 428-29 (2013)). And, in Lafferty, a judge of this Court decided that Trevino and

Martinez apply “to Utah’s procedural framework.” Id. at * 4-5.

       Petitioner urges us to follow Lafferty, while Respondent argues Lafferty does not control

and Trevino and Martinez do not apply. It is true that “[t]he doctrine of stare decisis does not


                                                                                                   11
compel one district court judge to follow the decision of another.” Threadgill v. Armstrong

World Indus., Inc., 928 F.2d 1366, 1371 (3d Cir. 1991). “Where a second judge believes that a

different result may obtain, independent analysis is appropriate.” Id. Having thoroughly reviewed

the issue, this judge “believes that a different result . . . obtain[s]” and therefore provides an

“independent analysis.” Id.

               1. Issues Dismissed in Utah State Court for Failure to Prosecute

        1. Ineffective assistance of trial counsel because failed to: C. use victim’s statement to

Detective Chandler to impeach testimony inconsistencies and present proper arguments to

overcome objections; D. present evidence of standing agreement between State and public

defender’s office to allow use of uncertified transcript and try to introduce uncertified transcript;

H. move to suppress items seized from Petitioner’s home; J. submit for decision pre-trial

counsel’s motions in limine; K. lay proper foundation for expert testimony of culture and

language; L. lay proper foundation for rebuttal character witnesses to allow use of Japanese

women’s testimony of their consensual sex with Petitioner to undercut victim’s testimony; M.

object to victim testifying from notes.

        2. Prosecutorial misconduct: B. State failed to disclose • all evidence from boyfriend •

November 1994 interview • victim-witness coordinator did victim’s written script • audio from

December 1994 Detective Chandler interview • victim living with translator; C. during trial •

objected to uncertified-transcript use • at sidebar, for jury to hear, stated Petitioner was lying.

        3. Ineffective assistance of appellate counsel because failed to: A. raise trial-counsel

ineffective assistance when trial counsel failed to • lay proper foundation for Japanese culture

and language expert • recognize conflict of interest with Salt Lake Legal Defender Association



                                                                                                      12
pre-trial counsel • obtain certified Japanese interpreter • ensure evidence exclusion per motion to

suppress • ensure availability of preliminary-hearing transcript to impeach victim; B. support

motion for remand under Utah R. App. P. 23B with evidence.

       Utah district court dismissed all these claims under Utah Rule of Civil Procedure 41(b),

citing failure to prosecute, and was affirmed by the Utah Court of Appeals. Finlayson, 2015 UT

App 31, at ¶ 22, cert. denied, 326 P.3d 1256. The Utah state courts “declined to hear [these

claims] because the prisoner failed to abide by a state procedural rule.” Martinez, 566 U.S. at 9.

These claims could thus be procedurally barred here “if . . . the state procedural rule is a

nonfederal ground adequate to support the judgment and the rule is firmly established and

consistently followed.” Id.

       Rule 41(b) is clearly a state rule of civil procedure, a nonfederal ground for dismissal. It

is also firmly established and consistently followed--e.g., a cluster of cases, including a guiding

case with five factors, Westinghouse, 544 P.2d 876 (Utah 1975), was developed under which to

analyze the rule’s application. See, e.g., Velander v. LOL of Utah , LLC, 2015 UT App 171, ¶ 11;

Cheek v. Clay Bulloch Const., Inc. 2011 UT App 418, ¶ 7; Washington v. Kraft, 2010 Utah App

266, ¶ 15; Heerman v. State, 2004 UT App 463, ¶ 1 (post-conviction petition); Country Meadows

Convalescent Ctr. v. Utah Dep’t of Health, 851 P.2d 1212, 1215 (Utah Ct. App. 1993).

                        2. Lack of Cause to Excuse Procedural Default

       So, Utah’s procedural bar on cases when a plaintiff has failed to prosecute is based on

“an independent and adequate state ground.” See Martinez, 566 U.S. at 10. Thus, this court may

evaluate the claims in this section “only if [Petitioner] can establish cause to excuse the

procedural default.” Id. And Petitioner asserts that Martinez, id. at 1, and its progeny, Trevino,



                                                                                                     13
569 U.S. at 413, and Lafferty, 2016 U.S. Dist. LEXIS 138845, may supply the cause. The Court

concludes otherwise: Martinez, Trevino, and Lafferty are inapplicable to Utah’s procedural

framework and therefore do not rescue these issues from the procedural bar that takes them out

of this Court’s purview.

       First off, though, the Court notes that Martinez and its progeny do not apply in any event

to issues outside ineffective assistance of trial counsel:

               In Martinez, 566 U.S. at 1, and Trevino, 569 IU.S. at 413, this
               Court announced a narrow exception to Coleman’s general rule.
               That exception treats ineffective assistance by a prisoner’s state
               postconviction counsel as cause to overcome the default of a single
               claim--ineffective assistance of trial counsel--in a single context--
               where the State effectively requires a defendant to bring that
               claims in state postconviction proceedings rather than on direct
               appeal.

Davila v. Davis, 137 S. Ct. 2058, 2062-63 (2017) (emphasis added).

       Having no other cause to overcome procedural bar of issues of standalone prosecutorial

misconduct and ineffective assistance of appellate counsel, the Court now dismisses the

following issues: 2.B., 2.C., 3.A. and 3.B. See Pravatt v. Carpenter, 928 F.3d 906, 934 (10th Cir.

2019). So these issues were never in play to be excused for cause under Martinez and progeny.

       The seven grounds of ineffective assistance of trial counsel are the issues that are not

rescued from procedural default by Martinez and Trevino: Trial counsel’s failure to: 1.C. use

victim’s statement to Detective Chandler to impeach her; 1.D. ensure use of preliminary-hearing

transcript to impeach victim; 1.H. move to suppress seized evidence; 1.J. follow up on motions

filed by pre-trial counsel; 1.K. lay proper foundation for expert testimony; 1.L. lay proper

foundation for rebuttal character witnesses; and 1.M. object to victim reading from notes.




                                                                                                  14
                            3. Inapplicability of Martinez and Trevino

       In determining Martinez, 566 U.S. 1, and Trevino, 569 U.S. 413, do not apply to Utah’s

procedural format, the Court follows the template of Fairchild v. Trammell, 784 F.3d 702 (10th

Cir. 2015), in which the Tenth Circuit concluded that Martinez and Trevino do not apply in

Oklahoma. Lafferty, 2016 U.S. Dist. LEXIS 138845, at 4 (citing Fairchild, 584 F.3d 702). It is

worth noting at the outset that Lafferty admits Utah’s circumstances are similar to those in

Oklahoma. Id.

       The Tenth Circuit gives the following context for its analysis of Martinez and Trevino

vis-à-vis Oklahoma’s procedural format:

                The Supreme Court held in Coleman that ineffective assistance of
                counsel in postconviction proceedings does not establish cause for
                the procedural default of a claim. See 501 U.S. at 756-57. But the
                Supreme Court's recent decisions in Martinez, 560 U.S. 1, and
                Trevino, 569 U.S. 413, revised that rule with respect to cause for
                claims of ineffective assistance of counsel.
                         The Court's concern in both cases was "initial-review
                collateral proceeding[s]," which it defined as "collateral
                proceedings which provide the first occasion to raise a claim of
                ineffective assistance at trial." Martinez, 560 U.S. at 8. It held
                in Martinez that "[i]nadequate assistance of counsel at initial-
                review collateral proceedings may establish cause for a prisoner's
                procedural default of a claim of ineffective assistance at
                trial." Id. The context was Arizona law, which prohibited claims of
                ineffective assistance of trial counsel on direct appeal and required
                that such claims be raised in state postconviction proceedings. See
                id. at 1314. The Court observed that in Arizona, "the collateral
                proceeding is in many ways the equivalent of a prisoner's direct
                appeal as to the ineffective-assistance claim," id. at 1317, and that
                "if counsel's errors in an initial-review collateral proceeding do not
                establish cause to excuse the procedural default in a federal habeas
                proceeding, no court will review the prisoner's claims," id. at
                1316. Martinez held that "a procedural default will not bar a
                federal habeas court from hearing a substantial claim of ineffective
                assistance at trial" when state law provides that "claims of
                ineffective assistance of trial counsel must be raised in an initial-


                                                                                                 15
review collateral proceeding" and "in the initial-review collateral
proceeding, there was no counsel or counsel in that proceeding was
ineffective." Id. at 1320.
        Trevino took the Supreme Court one step further, holding
that the rule in Martinez applied even when the state provided a
theoretical opportunity to raise on direct appeal a claim of
ineffective assistance of trial counsel, but the design and operation
of the state's procedural requirements for doing so often made that
theoretical possibility a practical impossibility. See 133 S. Ct. at
1915, 1921. In Trevino a Texas state-court jury convicted Trevino
of capital murder and the trial court imposed the death penalty
based on the jury's findings after a sentencing hearing. See id. at
1915. Trevino's new appointed counsel did not raise on direct
appeal a claim of ineffective assistance of trial counsel during the
sentencing hearing. Id. A different attorney appointed to represent
Trevino on state postconviction review raised a claim that trial
counsel was constitutionally ineffective during the sentencing
phase of Trevino's trial, but the attorney did not claim that trial
counsel's ineffectiveness included inadequately investigating and
presenting mitigation evidence. See id. After relief was denied on
state postconviction review, Trevino sought habeas relief in federal
court, where he was represented by another new appointed
counsel. See id. That attorney uncovered mitigation evidence that
had not been presented at trial and raised for the first time a claim
that Trevino's trial counsel was ineffective during the sentencing
phase by failing to adequately investigate and present this other
mitigation evidence. See id. at 1916. The federal court stayed
proceedings to permit Trevino to raise this claim in state court, but
the state court held that the claim was procedurally defaulted
because it had not been raised on initial state postconviction
review. See id. The federal district court denied the claim of
ineffective assistance of counsel on the ground that an independent
and adequate state ground (failure to raise the claim on initial state
postconviction review) barred federal habeas review. See id. The
Fifth Circuit affirmed. See id.
        The Supreme Court reversed. It noted that "the inherent
nature of most ineffective assistance of trial counsel claims means
that the trial court record will often fail to contain the information
necessary to substantiate the claim." Id. at 1918 (brackets and
internal quotation marks omitted). But in Texas the only way for a
defendant to supplement the record on appeal is by filing in the
trial court a motion for a new trial within 30 days of
sentencing. See id. The trial court then has to decide the motion
within 75 days of sentencing. See id. The trial transcript, however,


                                                                         16
               is not due until 120 days after sentencing, and the time may be
               extended. See id. The Supreme Court concluded that this
               mechanism "is often inadequate because of time constraints and
               because the trial record has generally not been transcribed at this
               point." Id. (internal quotation marks omitted). Trevino's appellate
               counsel was appointed eight days after sentencing, which meant
               that she had 22 days to move for a new trial. See id. at
               1919. Counsel may have had 45 more days to gather evidence in
               support of the motion (before the trial court had to issue a
               decision), but she would not have had access to the trial transcript,
               which did not become available until seven months after trial. See
               id. As the Court said, "It would have been difficult, perhaps
               impossible, within that time frame to investigate Trevino's
               background, determine whether trial counsel had adequately done
               so, and then develop evidence about additional mitigating
               background circumstances." Id. The Court concluded that "where,
               as here, state procedural framework, by reason of its design and
               operation, makes it highly unlikely in a typical case that a
               defendant will have a meaningful opportunity to raise a claim of
               ineffective assistance of trial counsel on direct appeal, our holding
               in Martinez applies." Id. at 1921.

Fairchild, 784 F.3d at 720-21.

   4. Using Fairchild analysis to compare Oklahoma procedural framework with Utah’s

       a. Comparing procedural rules. In Oklahoma, “[a] claim of ineffective assistance can

be raised in the opening brief on appeal. And the brief can be accompanied by a request to

supplement the record.” Id. at 721 (citing Okla. Ct. Crim. App. R. 3.11). Similarly, in Utah,

claims of ineffective assistance of trial counsel can “be filed at the time of the filing of the

appellant’s brief, in the form of a “motion to remand for findings necessary to determination of

ineffective assistance of counsel claim,” which essentially is a request to supplement the record.

Utah R. App. P. 23B; see, e.g., State v. Ring, 2018 UT 19, ¶ 1 (evaluating ineffective assistance

of trial counsel claims on direct appeal); State v. Griffin, 2016 UT 33, ¶ 1 (same); State v.

Nelson, 2015 UT 62, ¶ 1 (same); State v. Lucero, 2014 UT 15, ¶ 2 (same); State v. Ott, 2010 UT



                                                                                                   17
1, ¶ 1; State v. King, 2008 UT 54, ¶ 2 (same); State v. Alinas, 2007 UT 83, ¶ 1 (same); State v.

Hales, 2007 UT 14, ¶ 3 (same).

        Also in Oklahoma, there is enough time on direct appeal to investigate possible

ineffective-assistance-of-trial-counsel claims “and the trial transcript is available for much of that

time.” Fairchild, 784 F.3d at 721.

                The opening brief is not due until 120 days from the date the
                Oklahoma Court of Criminal Appeals (OCCA) receives the trial
                record and transcripts, see Okla. Stat. tit. 21, § 701.13(D); Rule
                9.3(A), and that deadline may be extended up to an additional 60
                days by a single OCCA judge (the Presiding or Vice-Presiding
                Judge), see Rule 3.4(D)(2)(a), and possibly even further upon the
                approval by the full court, see id. The record and transcripts are not
                required to be filed in the trial court until six months after
                sentencing, see § 701.13(A); Rule 9.2(C)(1); id. 9.2(e), and the
                court reporter’s deadline to file transcripts may be extended upon a
                showing of just cause, see Rule 9.2(C)(2).

Fairchild, 784 F.3d at 721-22.

        Meanwhile, in Utah, “[w]ithin 10 days after filing the notice of appeal, the appellant shall

order the transcript.” Utah R. App. P. 11(e)(1). Upon appellant’s payment for the requested

transcript, the appellate court arranges preparation of the transcript which “shall be completed

and filed within 30 days after that date.” Id. 12(a). If needed, the transcriber may request “an

enlargement of time in which to file the transcript.” Id. 12(a)(3). When finished, the transcript

becomes part of the “record on appeal.” Utah R. App. P. 11(a). The record on appeal is indexed

by the trial-court clerk; “a single record shall be transmitted” to the appeals court. (Id. 11(b) &

(c).) Upon receiving the index, the appellate court gives notice to the parties of “the date on

which the appellant’s brief is due pursuant to Rule 26.” Id. 13. From the date of that notice, the

appellant has forty days to file the initial brief. Id. 26(a). By the parties’ stipulation, that time



                                                                                                        18
may be extended for thirty days. Id. And, there are provisions for further time extensions “for

good cause shown.” Id. at 22(b)(2). Thus, the procedure in Utah is possibly even more conducive

than Oklahoma’s to allowing identification of instances of ineffective assistance of trial counsel.

The transcript is generally completed before the opening brief deadline is set. Moreover, there

are chances for time extension when needed.

       b. Comparing how each state’s procedures worked in actual case. In Fairchild, the

time line was as follows:

               [Counsel] was appointed on February 2, 1996, the day Defendant
               was sentenced, to represent Defendant on direct appeal. Counsel
               received the record and transcripts ten months later, and
               Defendant’s brief was due (after two 3-day extensions) six months
               later, on Monday June 2, 1997. Thus, Oklahoma procedure
               allowed appellate counsel to file the brief, along with a Rule 3.11
               motion to supplement the trial record, 16 months after Defendant
               was sentenced, with access to the transcript and record for nearly
               six months.

Fairchild, 784 F.3d at 722.

       In this case, judgment was entered on October 13, 1995. (Doc. No. 54-10, at 4.) Notice of

appeal was filed on October 31, 1995. (Id.) Five transcripts were requested on March 4, 1996.

(Id. at 5.) Transcripts were filed on March 29 through April 30, 1996. (Id.) The index and record

from the trial court were sent to the Utah Court of Appeals on July 11-12, 1996. (Id.) More

transcripts were requested and filed on August 28, 1996. (Id. at 6.) Appellant’s brief was first due

on October 29, 1996, but an extension was given to November 29, 1996. (Id. at 6-7.) Motion to

supplement the record through Utah Rule of Appellate Procedure 23B was denied on January 15,

1997. (Id. at 7.) Appellant’s brief was submitted on April 28, 1997. (Doc. No. 54-14, at 58.)

Thus, Utah procedure allowed appellate counsel to file the brief, along with a 23B motion to



                                                                                                  19
supplement the trial record, about eighteen months after Defendant was sentenced, with access to

all requested transcripts and the record for almost eight months.

       The timelines in each state are highly comparable.

       c. Comparing state case law showing ability to raise on direct appeal claims of

ineffective assistance of trial counsel. The Tenth Circuit pointed out in Fairchild, 784 F.3d 702,

that “[n]umerous appeals during the years preceding and following the filing of Defendant’s

appellate brief with the OCCA show that counsel could raise claims of ineffective assistance of

trial counsel on direct appeal. Id. at 722. This assertion was borne out by a string citation of

twelve Oklahoma appellate cases. Id. at 722-23 (citations omitted).

       Utah too has a wealth of cases--before and after briefing in this case--showing a robust

history of counsel raising claims of ineffective assistance of counsel on direct appeal,

impressively resulting sometimes in reversal on that very ground. See, e.g., State v. Ring, 2018

UT 19, ¶ 34 (concluding no trial-counsel ineffective assistance on issues of failure to object);

State v. Griffin, 2016 UT 33, ¶ 1, 70 (concluding no trial-counsel ineffective assistance on issues

of conflict of interest and failure to investigate and introduce evidence); State v. Nelson, 2015

UT 62, ¶ 13 (concluding no trial-counsel ineffective assistance on issues of improper evidence

presentment; failure to impeach, investigate, and object; and jury selection); State v. Lucero,

2014 UT 15, ¶ 41 (concluding no trial-counsel ineffective assistance on issues of stipulation and

failure to object and present certain evidence); State v. Ott, 2010 UT 1, ¶ 1 (concluding trial-

counsel ineffective assistance on issue of failure to object); State v. King, 2008 UT 54, ¶ 2

(concluding no trial-counsel ineffective assistance on issue of failure to investigate); State v.

Alinas, 2007 UT 83, ¶ 41 (concluding no trial-counsel ineffective assistance on issue of failure to



                                                                                                    20
investigate); State v. Hales, 2007 UT 14, ¶ 3 (concluding trial-counsel ineffective assistance on

issue of failing to retain expert); State v. Goddard, 871 P.2d 540, 546 (Utah 1994) (concluding

no trial-counsel ineffective assistance on issue of failure to object); State v. Germonto, 868 P.2d

50 (Utah 1993) (concluding no trial-counsel ineffective assistance on issues of failure to present

certain defense and to object); State v. Templin, 805 P.2d 182, 185, 189 (Utah 1990) (concluding

trial-counsel ineffective assistance on issue of failure to investigate); State v. Bonds, No.

20180238-CA, 2019 Utah. App. LEXIS 162, at *15, 41, 45 (Utah Ct. App. Sept. 26, 2019)

(concluding trial-counsel ineffective assistance on issues of failure to object).

       d. Conclusion. Like in Fairchild analyzing Oklahoma’s procedural framework,

Petitioner “has not shown that the ‘design and operation’ of [Utah’s] procedural framework

‘make[] it highly unlikely in a typical case that a defendant will have a meaningful opportunity to

raise a claim of ineffective assistance of trial counsel on direct appeal.’” Fairchild, 784 F.3d at

723 (quoting Trevino, 569 U.S. at 429).

       With Martinez and Trevino inapplicable to Utah, Petitioner has failed to show cause for

the procedural default of his ineffective-assistance-of-trial-counsel claims brought on state-post-

conviction review and dismissed on the procedural ground of failure to prosecute. Those claims

are therefore all procedurally defaulted on federal habeas review. They are not considered further

and are dismissed.

                                        C. Merits Analysis

       Five claims remain to be reviewed on the merits: 1. Ineffective assistance of trial counsel

because A. did not object to prosecutor’s improper closing-statement remarks; B. did not get

certified preliminary hearing transcript to use to impeach victim trial testimony; G. did not cross-



                                                                                                      21
examine victim regarding sexual intercourse with other man; N. of cumulative effects. 4.

Cumulative error.

        These claims were all denied on the merits by the Utah Court of Appeals in Petitioner’s

first direct appeal. Finlayson, 956 P.2d 283. Though Petitioner raised them in a certiorari

petition, the Utah Supreme Court did not address these claims on certiorari review. Finlayson,

2000 UT 10. The Court thus reviews the Utah Court of Appeals’s opinion under the federal

habeas standard of review.

                                            1. Standard of Review

        The standard of review applied in federal habeas cases is found in § 2254, under which

this habeas petition is filed. It states:

                (d) An application for a writ of habeas corpus on behalf of a person
                in custody pursuant to the judgment of a State court shall not be
                granted with respect to any claim that was adjudicated on the
                merits in State court proceedings unless the adjudication of the
                claim—
                (1) resulted in a decision that was contrary to, or involved an
                unreasonable application of, clearly established Federal law, as
                determined by the Supreme Court of the United States; or
                (2) resulted in a decision that was based on an unreasonable
                determination of the facts in light of the evidence presented in the
                State court proceeding.

28 U.S.C.S. § 2254(d) (2019).

        The Court's inquiry centers on whether the Utah Court of Appeals’s rejection of

Petitioner's claims "was contrary to, or involved an unreasonable application of, clearly

established Federal law. Id. This "'highly deferential standard,'" Cullen v. Pinholster, 131 S. Ct.

1388, 1398 (2011) (citations omitted); see also Littlejohn v. Trammell, 704 F.3d 817, 824 (10th

Cir. 2013), is "'difficult to meet,' because the purpose of AEDPA is to ensure that federal habeas



                                                                                                      22
relief functions as a '"guard against extreme malfunctions in the state criminal justice systems,"'

and not as a means of error correction.” Greene v. Fisher, 132 S. Ct. 38, 43-44 (2011) (quoting

Harrington v. Richter, 131 S. Ct. 770, 786 (2011) (quoting Jackson v. Virginia, 443 U.S. 307,

332 n.5 (1979) (Stevens, J., concurring in judgment))). The Court is not to determine whether the

court of appeals’s decision was correct or whether this Court may have reached a different

outcome. See Lockyer v. Andrade, 538 U.S. 63, 75-76 (2003). "The role of federal habeas

proceedings, while important in assuring that constitutional rights are observed, is secondary and

limited.” Barefoot v. Estelle, 463 U.S. 880, 887 (1983). And, "[t]he petitioner carries the burden

of proof.” Cullen, 131 S. Ct. at 1398.

       Under Carey v. Musladin, 549 U.S. 70 (2006), the first step is determining whether

clearly established federal law exists relevant to Petitioner's claims. House, 527 F.3d at 1017-18;

see also Littlejohn, 704 F.3d at 825. Only after answering yes to that "threshold question" may

the Court go on to "ask whether the state court decision is either contrary to or an unreasonable

application of such law.” Id. at 1018.

               [C]learly established [federal] law consists of Supreme Court
               holdings in cases where the facts are at least closely-related or
               similar to the case sub judice. Although the legal rule at issue need
               not have had its genesis in the closely-related or similar factual
               context, the Supreme Court must have expressly extended the legal
               rule to that context.

Id. at 1016.

       Further, "in ascertaining the contours of clearly established law, we must look to the

'holdings as opposed to the dicta, of [the Supreme] Court's decisions as of the time of the

relevant state-court decision.” Littlejohn, 704 F.3d at 825 (quoting Yarborough v. Alvarado, 541

U.S. 652, 660-61 (2004) (emphasis added) (citations omitted)). And, in deciding whether


                                                                                                    23
relevant clearly established federal law exists, this Court is not restricted by the state court's

analysis. See Bell v. Cone, 543 U.S. 447, 455 (2005) ("[F]ederal courts are not free to presume

that a state court did not comply with constitutional dictates on the basis of nothing more than a

lack of citation."); Mitchell v. Esparza, 540 U.S. 12, 16 (2003) ("[A] state court need not even be

aware of our precedents, 'so long as neither the reasoning nor the result of the state-court

decision contradicts them.'") (citation omitted).

        If this threshold is overcome, this Court may grant habeas relief only when the state court

has "unreasonably applied the governing legal principle to the facts of the petitioner's case.”

Walker v. Gibson, 228 F.3d 1217, 1225 (10th Cir. 2000) (citing Williams v. Taylor, 529 U.S.

362, 412-13 (2000)). This deferential standard does not let a federal habeas court issue a writ

merely because it determines on its own that the state-court decision erroneously applied clearly

established federal law. See id. "'Rather that application must also be unreasonable.'” Id. (quoting

Williams, 529 U.S. at 411). Indeed, "'an unreasonable application of federal law is different from

an incorrect application of federal law.'” Harrington, 131 S. Ct. at 785 (emphasis in original)

(quoting Williams, 529 U.S. at 410).

        This highly demanding standard was meant to pose a sizable obstacle to the habeas

petitioner. Id. at 786. Section 2254(d) "stops short of imposing a complete bar on federal court

relitigation of claims already rejected in state proceedings.” Id. It maintains power to issue the

writ when no possibility exists that "fairminded jurists could disagree that the state court's

decision conflicts with th[e Supreme] Court's precedents. It goes no farther.” Id. To prevail in

federal court, "a state prisoner must show that the state court's ruling on the claim being

presented in federal court was so lacking in justification that there was an error well understood



                                                                                                     24
and comprehended in existing law beyond any possibility for fairminded disagreement.” Id. at

786-87. It is against this backdrop that this Court now applies the standard of review to the

following issues.

                               2. Application of Standard of Review

                            a. Ineffective Assistance of Trial Counsel

        The exhausted claims here stem from counsel's alleged failures, (1) during the

prosecutor’s closing statement, to object to the prosecutor’s references to Petitioner having a

gun; the State doing DNA testing; and Petitioner “honing” his testimony before trial; (2) to

procure a certified transcript to use in cross examining the victim at trial; and (3) cross-examine

the victim about having sex with another man.

        Remembering that review is tightly restricted by the federal habeas standard of review,

this Court observes that the Utah Court of Appeals selected the correct governing legal principle

with which to analyze the ineffective-assistance-of-counsel issue. Finlayson, 956 P.2d at 293

(quoting State v. Winward, 941 P.2d 627, 635 (Utah Ct. App. 1997) (quoting Strickland v.

Washington, 466 U.S. 668, 687-88 (1984)); State v. Hall, 946 P.2d 712, 719 (Utah Ct. App.

1997) (quoting Strickland, 466 U.S. at 694). It is the familiar two-pronged standard of

Strickland, 466 U.S. 668: (1) deficient performance by counsel, measured by a standard of

"reasonableness under prevailing professional norms"; and, (2) prejudice to the defense caused

by counsel's deficient performance. Id. at 687-88. The prejudice element requires a showing that

errors were so grave as to rob the petitioner of a fair proceeding, with a reliable, just result. Id.

        As the standard of review requires, the Court now analyzes whether the Utah Court of

Appeals’s application of Strickland was reasonable.



                                                                                                        25
                                       i. Closing statement

       In evaluating this issue under Supreme Court precedent, the court of appeals stated:

               Defendant argues that he did not receive effective assistance of
               counsel based on his trial counsel's failure to object to the
               prosecutor's improper statements. This court previously held that a
               trial counsel's failure to object to a prosecutor's closing argument
               did not satisfy the prejudice prong of the ineffective assistance of
               counsel test. See Winward, 941 P.2d at 635. The court stated, "If
               appellant's counsel had objected, the trial court would have had the
               opportunity to issue a curative instruction, which is ordinarily
               presumed on appeal to be effective." Id. "Thus, even if the
               objection had been interposed, we cannot conclude the outcome
               would have been different." Id. We hold that the reasoning
               in Winward is applicable here and therefore reject defendant's
               claim of ineffective assistance of counsel on this basis.

Finlayson, 956 P.2d at 293.

       Winward, 941 P.2d 627, cited by the court, analyzed the prejudice angle this way:

               [E]ven had appellant's counsel objected, it is unlikely that the
               outcome would have been different. See Strickland, 466 U.S. at
               695; State v. Garrett, 849 P.2d 578, 580 (Utah Ct. App. 1993). If
               appellant's counsel had objected, the trial court would have had the
               opportunity to issue a curative instruction, which is ordinarily
               presumed on appeal to be effective. See Richardson v. Marsh, 481
               U.S. 200, 211 (1987); State v. Menzies, 889 P.2d 393, 401 (Utah
               1994), cert. denied, 513 U.S. 1115 (1995). Thus, even if the
               objection had been interposed, we cannot conclude the outcome
               would have been different.

Winward, 941 P.2d at 635.

       Petitioner argues that “[i]n examining the Sixth Amendment claim based on the failure to

object, the state court applied a blanket holding, contrary to established Supreme Court law, that

there could never be prejudice” because an objection would have triggered a curative instruction.

(Doc. No. 66, at 50.) This is not true; there is no “blanket holding,” but instead application of a

presumption in absence of evidence to rebut the presumption, which would have been


                                                                                                      26
Petitioner’s burden. With that burden apparently unmet, the court of appeals had no choice but to

apply the presumption.

       The Court has reviewed Petitioner’s briefs to the court of appeals and sees four cursory,

declarative sentences devoted to whether failure to object to the prosecutor’s closing-argument

misconduct was prejudicial:

               Mr. Finlayson has been prejudiced. By failing to object, counsel
               allowed the prosecutor to impugn Mr. Finlayson’s credibility by
               improper means. Had counsel properly prevented this line of
               argument, it is reasonably likely that the jury would have credited
               Mr. Finlayson’s testimony over that of the victim. Even if the trial
               court had improperly overruled the objection, Mr. Finlayson is still
               prejudiced by the heightened burden of establishing plain error on
               appeal.

(Doc. No. 54-14, at 47-48.)

       These four sentences do not provide any analysis of the prejudice prong, let alone address

the presumption that a curative instruction would have healed any potential prejudice to

Petitioner. Petitioner states that “a reviewing court must not fail to consider the impact of the

prosecutor’s misconduct on the jury.” (Doc. No. 66, at 50.) But it is Petitioner who failed to

consider that impact when the time was ripe on direct appeal.

       Petitioner goes on to quote a Sixth Circuit case, which he uses to try to establish his own

“blanket holding” that a situation like this one results in “constructive denial of counsel.” Girts v.

Yanai, 501 F.3d 743, 757 (6th Cir. 2007). The Court declines to consider Sixth Circuit precedent

when review here is tightly circumscribed by a single duty to ensure state court adherence to

“clearly established Federal law, as determined by the Supreme Court of the United States.” 28

U.S.C.S. § 2254(d) (2019).




                                                                                                    27
       Under the standard of review, Petitioner’s argument that the court of appeals got this

wrong is not well taken. He is stuck with the scope of his argument to the state appellate court

and may not expand it on federal habeas review.

                                       ii. Certified transcript

       In evaluating this issue under Supreme Court precedent, the court of appeals stated:

               Defendant claims that trial counsel was ineffective because he
               failed to procure a certified transcript of the preliminary hearing.
               Because he did not have a certified transcript, he was unable to
               refer to the transcript of the preliminary hearing during his cross-
               examination of the victim. Defendant claims that this deficiency
               prevented trial counsel from impeaching the witness by
               emphasizing the inconsistencies between the victim's testimony at
               the preliminary hearing and at trial. We reject this argument
               because, notwithstanding trial counsel's inability to refer to the
               preliminary hearing transcript, he was not prohibited from cross-
               examining the victim regarding her inconsistencies. Cf. State v.
               Moton, 749 P.2d 639, 644 (Utah 1988) (discussing right to
               confront and cross-examine adverse witness).

Finlayson, 956 P.2d at 293.

       Moton, 749 P.2d 639, the case cited by the court of appeals, refers to United States

Supreme Court case, Davis v. Alaska, 415 U.S. 308, 316 (1974), stating, “Cross-examination is

the principal means by which the believability of a witness and the truth of his testimony are

tested.” Moton also cites a state case that cites a federal court of appeals case that cites United

States Supreme Court cases for the principle that “[t]he Sixth Amendment right to confrontation .

. . require[s] only that the accused be permitted to introduce all relevant and admissible

evidence.” United States v. Kasto, 584 F.2d 268, 272 (8th Cir. 1978) (citing United States v.

Nixon, 418 U.S. 683, 711 (1974); Davis, 415 U.S. at 316).




                                                                                                      28
       Regarding this section, Petitioner’s reply to the State’s response in this Court cites to

several United States Supreme Court cases but not one that is on-point (and at odds with the

court of appeals’s result). See Crawford v. Washington, 541 U.S. 36 (2004) (holding

Confrontation Clause violation when witness’s tape-recorded statement admitted to evidence

with no opportunity for cross-examination); Crane v. Kentucky, 476 U.S. 683 (1986) (holding

exclusion of testimony about circumstances of defendant’s confession deprived him of

fundamental constitutional right to fair opportunity to present defense); California v. Trombetta,

467 U.S. 479 (1984) (holding Fourteenth Amendment’s Due Process Clause does not require law

enforcement agencies to preserve breath samples to introduce breath-analysis-test results at trial);

Davis, 415 U.S at 309 (considering whether Confrontation Clause requires defendant in criminal

case be allowed to impeach credibility of prosecution witness by cross-examination directed at

possible bias deriving from witness’s probationary status as juvenile delinquent when such

impeachment would conflict with State’s asserted interest in preserving confidentiality of

juvenile adjudications of delinquency); Chambers v. Mississippi, 410 U.S. 284 (1973) (holding

due-process violation when defendant not allowed to cross-examine witness based on state rule

that party may not impeach his own witness and to call witnesses whose testimony was excluded

based on hearsay); Washington v. Texas, 388 U.S. 14 (1967) (holding Sixth Amendment violated

by state procedural statute providing that persons charged as principals, accomplices, or

accessories in the same crime cannot be introduced as witnesses for each other); Pointer v.

Texas, 380 U.S. 400 (1965) (holding Confrontation Clause applies to States by way of

Fourteenth Amendment).




                                                                                                   29
       None of these cases address ineffective assistance of counsel, which is the claim at issue

here, albeit with a Confrontation Clause twist. They discuss the Confrontation Clause or similar

issues but not in a context close to this one: ability to impeach a crime victim at trial with her

preliminary transcript testimony, or even just ability to impeach a witness with a transcript, or

other variations on that theme. Thus, Petitioner has not met his burden of showing that the Utah

Court of Appeals’s adjudication on the merits “resulted in a decision that was contrary to, or

involved an unreasonable application of, clearly established Federal law, as determined by the

Supreme Court of the United States.” 28 U.S.C.S. § 2254(d) (2019); see also Carey, 549 U.S. at

1016 (“[C]learly established [federal] law consists of Supreme Court holdings in cases where the

facts are at least closely-related or similar to the case sub judice. Although the legal rule at issue

need not have had its genesis in the closely-related or similar factual context, the Supreme Court

must have expressly extended the legal rule to that context.”).

                 iii. Victim cross-examination regarding other sexual partner

       In evaluating this issue, the court of appeals stated:

               [D]efendant contends that trial counsel was deficient in not raising
               the issue of the victim's recent sexual intercourse with another,
               which was documented on the Code R examination. This
               information, defendant argues, would have further supported his
               theory that the victim followed traditional Japanese cultural values
               concerning sexual conduct. Because we held supra that the
               evidence regarding traditional Japanese cultural values was
               irrelevant, we deem defendant's argument meritless.

Finlayson, 956 P.2d at 294-95.

       But, here, Petitioner has not challenged the court of appeals’s conclusion that the trial

court did not abuse its discretion in excluding, without proper foundation, Petitioner’s evidence

that “the victim would act in conformity with traditional Japanese cultural values simply because


                                                                                                     30
she is Japanese.” Id. at 291-92. And that conclusion was what the rejection of the victim-cross-

examination claim rested upon. The Court therefore declines to examine this issue further.

                        iv. Cumulative instances of ineffective assistance

        Here, Petitioner urges application of a theme from Strickland, 466 U.S. at 694-96, which

repeatedly cautions that the prejudice inquiry should consider aggregate terms of reasonable

probability that counsel’s error affected the proceeding’s outcome. Petitioner’s whole argument

is this statement: “When the scope of trial counsel’s acts and omissions are considered, this

Court must conclude that there is a reasonable probability of a different result and reverse Mr.

Finlayson’s convictions and sentence.” (Doc. No. 66, at 96.)

        Two things: First, Petitioner makes no attempt to show that the court of appeals’s

determination, that trial counsel’s cumulative errors did not undermine its confidence that

Petitioner’s trial was fair, ran afoul of the federal habeas standard of review. Finlayson, 956 P.2d

at 295. Second, no prejudicial deficient performance has been found here. This ground for

habeas relief therefore fails as well.

                                         b. Cumulative error

        "In the federal habeas context, a cumulative-error analysis aggregates all constitutional

errors found to be harmless and analyzes whether their cumulative effect on the outcome of the

trial is such that collectively they can no longer be determined to be harmless." Cole v.

Trammell, 755 F.3d 1142, 1177 (10th Cir. 2014) (quoting Alverson v. Workman, 595 F.3d 1142,

1162 (10th Cir. 2010)). "The cumulative-error analysis applies where there are two or more

actual errors. It does not apply, however, to the cumulative effect of non-errors." Smith, 824 F.3d




                                                                                                    31
at 1255 (quoting United States v. Franklin-El, 555 F.3d 1115, 1128 (10th Cir. 2009)). There are

not errors here, so the cumulative-error doctrine does not apply.

                                         CONCLUSION

       Petitioner’s claims are either abandoned, procedurally defaulted, or do not pass muster

under the federal habeas standard of review.

       IT IS THEREFORE ORDERED that the petition for writ of habeas corpus is DENIED

and the action DISMISSED WITH PREJUDICE.

       IT IS ALSO ORDERED that a certificate of appealability is DENIED.

       This action is CLOSED.

                      DATED this 30th day of September, 2019.

                                               BY THE COURT:




                                               DALE A. KIMBALL
                                               United States District Judge




                                                                                                 32
